DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 06/29/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 8, 13, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al US20140000308.
Regarding claim 1, Komori et al US20140000308 discloses a system for heating a first fluid flow from a first temperature to a second temperature, said system comprising: 
(a) a supply line for receiving the first fluid flow at a first end and exhausting the first fluid flow at a second end (Fig. 1, circuit 39, ¶30); and 
(b) a heating system comprising:
(i) a heat engine (at least one of heat pump 50 or heater 18); 
(ii) a thermal battery (storage tank 9); and 
(iii) a heat exchanger (heat exchanger 40), 

Regarding claim 2, Komori further discloses the system of claim 1, wherein said heat engine comprises a heat pump (heat pump 50).
Regarding claim 5, Komori further discloses the system of claim 1, wherein said heat exchanger comprises a plate type heat exchanger (¶30).
Regarding claim 6, Komori further discloses the system of claim 1, wherein said thermal battery comprises a tank configured to receive a second fluid flow (Fig. 1).
Regarding claim 7, Komori further discloses the system of claim 6, wherein the second fluid flow is a flow selected from the group consisting of a water flow and a glycol flow (¶24, ¶25).
Regarding claim 8, Komori further discloses the system of claim 6, wherein said thermal battery further comprises a closed loop fluid conductor for circulating said second fluid flow that is configured to cause transfer of heat from said thermal battery to the first fluid flow at a heat transfer rate via said heat exchanger (loop corresponding to 38) and a variable speed pump interposed within said closed loop conductor wherein said variable speed pump is configured to effect heat transfer at said heat transfer rate based on a demand of the first fluid flow by varying the flowrate of said second fluid flow (pump 26).

Regarding claim 13, Komori et al US20140000308 discloses a system for heating a first fluid flow from a first temperature to a second temperature, said system comprising: 
(a) a supply line for receiving the first fluid flow at a first end and exhausting the first fluid flow at a second end (Fig. 1, circuit 39, ¶30) ; and 

(i) a heat engine (at least one of heat pump 50 or heater 18); and 
(ii) a thermal battery (storage tank 9); and 
(c) a heat exchanger (heat exchanger 40), 
wherein said supply line, said heat engine and said thermal battery are configured to be thermally coupled in said heat exchanger (Fig. 1), 
said supply line is configured to be receive heat from at least one of said heat engine and said thermal battery to elevate the temperature of the first fluid flow from the first temperature to the second temperature (Fig. 1) and 
said thermal battery is configured to be replenished by said heat engine (Fig. 1).
Regarding claim 14, Komori further discloses the system of claim 13, wherein said heat engine comprises a heat pump (heat pump 50).
Regarding claim 16, Komori further discloses the system of claim 13, wherein said thermal battery comprises a tank configured to receive a second fluid flow (tank 9).
Regarding claim 17, Komori further discloses the system of claim 16, wherein said thermal battery further comprises a closed loop fluid conductor for circulating said second fluid flow that is configured to cause transfer of heat from said thermal battery to the first fluid flow at a heat transfer rate via said heat exchanger (loop corresponding to 38) and a variable speed pump interposed within said closed loop conductor wherein said variable speed pump is configured to effect heat transfer at said heat transfer rate based on a demand of the first fluid flow by varying the flowrate of said second fluid flow  (pump 26).
Regarding claim 18, Komori further discloses the system of claim 16, wherein the second fluid flow is a flow selected from the group consisting of a water flow and a glycol flow (¶24, ¶25).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al US20140000308 in view of Leifer et al. US20090173336.
Regarding claim 3, Komori does not expressly disclose the system of claim 1, wherein said heat engine comprises a solar thermal collector.
Leifer et al. US20090173336 teaches a thermal energy storage system providing hot water (abstract, Fig. 1) wherein a storage tank is provided with a solar thermal collector (Fig. 2, solar collector 56) thereby providing supplemental heating to the hot water storage tank (¶44).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a solar thermal collector thereby providing supplemental heating to the hot water storage tank as taught by Leifer since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of providing supplemental heating. 
Regarding claim 4, Komori does not expressly disclose the system of claim 1, wherein said heat engine comprises an electrically-powered heater. However, Komori does disclose a heater 18. 
Leifer et al. US20090173336 teaches a thermal energy storage system providing hot water (abstract, Fig. 1) wherein a storage tank is provided with an electrically power heater (Fig. 2, heater 52, ¶44) thereby providing heating to the hot water storage tank (¶44).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an electrical heater as taught by Leifer since doing so 
Regarding claim 9, Komori does not expressly disclose the system of claim 6, wherein said point of heat transfer comprises a coil thermally adapted to said tank, said heat engine comprises a heat pump and said coil is configured to receive a third fluid flow from said heat pump for heating said second fluid flow.
Leifer et al. US20090173336 teaches a thermal energy storage system providing hot water (abstract, Fig. 1) wherein a thermal storage tank (storage 8) is provided with a heat pump (corresponding to compressor 24) and a coil  (coil 22) is configured to receive a fluid flow from said heat pump for transferring heat with thermal energy storage (Fig. 1, coil 22).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with coil for transferring heat with the hot water storage tank as taught by Leifer since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of transferring heat between the heat pump and the storage tank. 
Regarding claim 15, Komori does not expressly disclose the system of claim 13, wherein said heat engine comprises a heater selected from the group consisting of a solar thermal collector and an electrically-powered heater. However, Komori does disclose a heater 18. 
Leifer et al. US20090173336 teaches a thermal energy storage system providing hot water (abstract, Fig. 1) wherein a storage tank is provided with an electrically power heater (Fig. 2, heater 52, ¶44) thereby providing heating to the hot water storage tank (¶44).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with an electrical heater as taught by Leifer since doing so .  

Claims 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori et al US20140000308 in view of Deivasigamani et al US20170234550.  
Regarding claim 10, Komori does not expressly disclose the system of claim 1, wherein the first fluid flow comprises an unheated fluid flow and a recirculation of at least a portion of the first fluid flow.
Deivasigamani et al US220170234550  teaches a system for heating water wherein the fluid to be heated comprises a cold water supply comprising an unheated fluid flow (cold water supply line, Fig. 1) and a recirculation of a portion of a supply flow (recirculation corresponding to 56, Fig. 1). Deivasigamani teaches that such a configuration may reduce the load required by the burner (¶106). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a recirculation flow as taught by Deivasigamani since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of reducing load required by the burner. 
Regarding claim 11, the modified Komori does not expressly disclose the system of claim 10, further comprising a second heat exchanger configured to cause heat transfer between said heat engine and the unheated fluid flow (¶91).
Deivasigamani et al US220170234550 teaches a second heat exchanger configured to cause heat transfer between said heat engine and the unheated fluid flow (Fig. 1, heat exchanger 26, ¶91).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a second heat exchanger as taught by Deivasigamani since doing so amounts to a known technique for improving similar devices in the art with the known predictable results of heating the fluid.  
Regarding claim 12, the previously combined reference teach the system of claim 11, wherein said second heat exchanger comprises a plate type heat exchanger (Deivasigamani ¶91).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762              

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762